Powers, J.,
dissenting. I cannot agree that the defendant had a right to nse the rated-up age in computing the term of the extended insurance.
That the plaintiff did not question the method or accuracy of this computation, either below or on the original argument in this Court, is, under our holdings, of no importance. The judgment below was for the plaintiff, and if there is any legal ground on which that judgment can be affirmed, it will be, whether that ground is urged°by counsel or not. Simpson v. Central Vermont Ry. Co., 95 Vt. 388, 115 Atl. 299, and cases cited.
Before I take up the terms of this policy, I wish to make brief reference to the rules of construction applicable to such contracts.
All agree that they are to be construed against the company. Just how far this rule carries in a given case will be indicated by a reference to the decisions. Chief Justice Rugg, in Koshland v. Columbia Ins. Co., 237 Mass. 467, 130 N. E. 41, says that, "when for any reason there is ambiguity in the terms employed in the policy, every doubt is to be resolved against the insurer and in favor of the insured. ’ ’ In Goodwin v. Providence Savings Life Assurance Association, 97 Ia. 226, 66 N. W. 157, 32 L. R. A. 473, 59 A. S. R. 411, it was said that, "when the words used may, without violence, be given two interpretations, that which will sustain the claim and cover the loss should be adopted.” This statement is quoted with manifest approval in Kendrick v. Life Insurance Co., 124 N. C. 315, 32 S. E. 728, 70 A. S. R. 592, and other cases.
Our own cases are in accord with these holdings, and furnish an adequate guide to a correct determination of the questions before us. In Wilson v. Commercial Assurance Co., 90 Vt. 105, 96 Atl. 540, this Court called attention to the growing tendency toward treating insurance contracts as being in a class by themselves, and we referred to some of the considerations which had contributed to this result, — using rather mild language, I submit, compared with that previously used in some of our cases and those in other jurisdictions. I do not refer to this case because *33I deem it necessary to apply here any special rules of construction. On the contrary, I insist that the application of the ordinary rules of construction leads to the result I have reached, and I appeal to special rules only in case I fail otherwise to justify my conclusions.
In Stanyan v. Security Mutual Life Ins. Co., 91 Vt. 83, 99 Atl. 417, L. R. A. 1917C, 350, in speaking of life insurance contracts, we said: “Language is to be interpreted in the sense intended by the parties, and the meaning and application of phrases and sentences is to be as understood by them, .though the instrument be .susceptible of a different interpretation. In ascertaining such meaning, consideration is to be given to the character and subject-matter of the statement and the end to be accomplished by it. Equivocation and uncertainty, whether in the significance of the terms used or the form and construction of sentences, are to be resolved in favor of the insured and against the company. ’ ’
With this rule in mind, let us examine the policy before us. The clause directly in question reads as follows: “The term for which said insurance will be continued # * will be such-as said cash surrender value will purchase as a net single premium at the attained age of the insured. ’ ’ My first claim is that this language is too plain and unambiguous- to require" or admit of construction. It speaks in unmistakable terms. The words are “the attained age” of the insured. “Attain” means to reach, to arrive at. Webster’s New Intern. Diet. 149.' So the “attained age of the insured” is the age at which he has arrived; the age he has reached — his actual age. This seems too plain to be denied; and I assume that if this clause stood alone, unaffected by other provisions of the policy, its meaning would be admitted to be what I have stated. And I confidently assert that the language used is so specific and unequivocal that its'meaning cannot be affected or controlled by anything elsewhere said in the contract. Suppose the clause had read “the actual age of the insured.” Would any one claim that the meaning could be construed to be his “rated-up” age? I admit, of course, that the policy must be construed as a whole; that the meaning of one part may be affected by another; and that the instrument must be taken “by its four corners” when examined to determine its meaning. When this is done, what do we find ?
*34On the first page of the policy, in the margin, in blanks prepared for that purpose, appear the words, “Age, 26”; and “Rated-up Age, 43.” Apparently, then, two different ages are involved in the contract, — one being 17 years greater than the other. Again, in the body of the policy on that page, the following appears: “AGE. The Premiums, Loans and Surrender Values of this Policy are on the .basis of the rated-up age of 43 years, which is 17 years in excess of the age stated by the Insured. If the age of the Insured has been misstated, the amount payable hereunder shall be such as the premium paid would have purchased at the correct age rated-up by 17 years. ’ ’ In both clauses of this paragraph the distinction bétween the real age and the rated-up age is carefully made. Except in the clause in question the matter of age is not elsewhere mentioned in the policy. So wherever’ elsé the policy refers to the matter — three times in all — “age” and “rated-up age” are shown and treated as different things; and when anything different than the true age is meant, the term “rated-up age” is used. But in the clause in question the term used is '£ attained age ’ ’ of the insured. Now, if this company, whose contracts, as everybody knows, are drawn by' its own high-salaried experts, had intended this clause to mean the “attained age of the insured rated-up by 17 years,” why didn’t it say so, just as it 'did in the last clause of the paragraph quoted above? To my mind the answer is very simple: The company used the term “attained age” for the very purpose of showing that it was the actual age and not the rated-up age that was to control the term, within the clause in question.
I agree that extended insurance is technically a surrender' value, and but for the use of such a positive term as £ £ attained age,” the clause might have to be construed according to the views of the majority. But a computation of the extended insurance involves several factors, one of which is a determination of the cash surrender value. In finding this factor, the rated-up age is properly used and thereby it is cut down in amount and the advantage to the insured under his option is correspondingly decreased. I have no doubt the policy might have been so drawn as to justify the use of the rated-up age again in determining another factor of the computation, thereby further reducing the benefit' of the insured’s option, but from the language used it seems more reasonable that having used it once, the company designedly used the term “attained age” for the very purpose *35of showing that it was not to he used again in that computation.
The majority calls attention to the fact that the rated-up age applies to premiums, and this is said to mean all premiums, both those paid before the forfeiture and those which came after, and so the cash surrender value is a premium included. Well, suppose this is so; I have already admitted that in ascertaining the amount of the cash surrender value the rated-up age was properly used. The argument cuts no figure beyond this, for the next step in the computation is one affecting not premiums, but age. .
In Hoffman v. Ætna, etc., Ins. Co., 32 N. Y. 413, 88 A. D. 337, the court of appeals said that “it is a rule of law, as well as of ethics, that where the language of a promissor may be understood in more senses than one, it is to be interpreted in the sense in which he had reason to suppose it was understood by the promissee.” We said much the same thing in the Stanyan case, above cited; and it is settled by repeated decisions of this Court that a contract means just what the promisee had a right to understand it to mean and did understand it to mean. Pocket v. Almon, 90 Vt. 10, and eases cited. The language here, then, is to be construed in that sense in which the insured would reasonably apprehend the company would understand it. If it reasonably indicated to the insured that the actual age was to be taken in fixing the term, the company cannot now say otherwise. I submit that the insured would reasonably understand that this clause meant exactly what it said.
Remember all the time, that in order to justify my position, I am not' required to prove it. I stand upon the plain words of the clause in question. Before these .can be modified or controlled, it must be shown that.they mean something else. The burden of proof, so to speak, is on the/majority, to prove their construction, not by a preponderance of evidence, but beyond a reasonable doubt. For if there is a reasonable doubt about what the clause means, as Mr. Chief Justice Rugg says above, that doubt must be resolved in favor of the insured. If the meaning of the terms used is left uncertain, as we said in the Stanyan .case, that uncertainty must be resolved in favor of the insured.
But the majority says that the parties have, by their practical construction, determined the meaning of this clause to be •what the company is now contending for; and that this is so, because the tabulation on the second page of the policy makes *36the extended insurance a surrender value, and the various terms of extended insurance therein specified are computed on the basis of the rated-up age; and these were adopted and assented to by the insured, because he accepted and retained the policy and never questioned them.
My answer to this argument is this: The insured did not by his silence indorse the figures or the method by which they were arrived at, — for the simple reason that he did not and could not know anything about the accuracy of either. So far as conveying any information to him, by which he could check up the process of computation or verify its results, is concerned, this table might just as well have been printed in Chinese characters. He was entirely at the mercy of the company. The process by which the results were reached was highly intricate and technical. A solution of the mathematical problem involved required various tables, a multitude of which are exhibits in the case, and mean nothing to one unskilled in their use; tables that would not be accessible to the insured, unless he applied to some insurance company for them. It also involved an examination of the records of the company,' with computations based thereon, to determine the amount of dividends belong to the policy; all of which would be meaningless to any one who was not an expert in such matters. Then when he had gathered all the data before him, the chances of making the computation and getting a correct result were enormously against him, unless he was highly trained in the business. That' I have not exaggerated his difficulties is apparent when I point to the fact that the company, itself, with its corps of experts, with all the data before them, have made and presented no less than three different computations of this extended insurance. I protest that one should not be held bound when he could not by any possibility know what he was consenting to. Moreover, the rule invoked by the majority applies only when the meaning of the contract is in doubt (White v. Amsden, 67 Vt. 1, 30 Atl. 972), and it is not every act of a party indicative of an understanding of the contract' in accord with the claim of the other party that will be given the effect of a practical construction: McLean v. Windham Light & Power Co., 85 Vt. 167, 81 Atl. 613. It must evidence a reasonable construction (Gillett v. Teel, 272 Ill. 106, 111 N. E. 722); it must be an act performed with knowledge (Kane v. Schuylkill Fire Ins. Co., 199 Pa. 205, 48 Atl. 989); and must relate to the very provision of the con*37tract in. question, lb. What has this insured ever done to indicate his understanding of the clause in question? Nothing. He paid his premiums for a time, and complied with various requirements of the policy. Thus far he treated the contract as valid and binding. But not a single act of his has the slightest relation to the clause in question and therefore has not the slightest evidential value as to his understanding of its meaning.
I would affirm the judgment on .the ground that the policy was in force when the insured deceased.
Miles, J., concurs in this dissent.